Appeals by two defendants from judgments of the Supreme Court, Kings County, rendered August 11, 1964 on their pleas of guilty, convicting them of attempted unlawful entry, and sentencing each of them, pursuant to article 7-A of the Correction Law, to an indefinite term in the New York City Penitentiary. Defendants claim that their sentence to an indeterminate term under article 7-A of the Correction Law was improper. Judgments affirmed (see People v. Watson, 19 A D 2d 631). Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.